 

Exhibit 10.2

 

Amendment No. 1 to

Receivables Sale Agreement

 

AMENDMENT NO. 1 TO
RECEIVABLES SALE AGREEMENT





 

This Amendment No. 1 to the Second Amended and Restated Receivables Sale
Agreement (this “Amendment”) is dated as of July 31, 2020, between Avnet, Inc.,
a New York corporation (“Originator”), and Avnet Receivables Corporation, a
Delaware corporation (“Buyer”).

 

RECITALS

 

Originator and Buyer entered into that certain Second Amended and Restated
Receivables Sale Agreement, dated as of August 16, 2018 (the “Existing
Agreement,” and as further amended, modified or supplemented from time to time,
the “Sale Agreement”).

 

Each of the parties hereto now desires to amend the Existing Agreement, subject
to the terms and conditions hereof, as more particularly described herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

Section 1.      Definitions Used Herein. Capitalized terms used herein and not
otherwise defined herein shall have the respective meanings set forth for such
terms in, or incorporated by reference into, the Existing Agreement.

 

Section 2.      Amendment. Subject to the terms and conditions set forth herein,
the Existing Agreement is hereby amended by deleting the stricken text
(indicated in the same manner as the following example: stricken text) and
adding the inserted text (indicated in the same manner as the following example:
inserted text) as set forth on the pages of the Sale Agreement attached as Annex
A hereto.

 

Section 3.      Conditions to Effectiveness of Amendment. This Amendment shall
become effective as of the date hereof, upon the satisfaction of the conditions
precedent that:

 

(a)            Amendment. Buyer and the Agent shall have received, on or before
the date hereof, executed counterparts of this Amendment, duly executed by each
of the parties hereto.

 

(b)            Representations and Warranties. As of the date hereof, both
before and after giving effect to this Amendment, all of the representations and
warranties contained in the Sale Agreement and in each other Transaction
Document to which Buyer or Originator is party shall be true and correct in all
material respects as though made on the date hereof (and by its execution
hereof, each of Buyer and Originator shall be deemed to have represented and
warranted such).

 



 

 

 

Amendment No. 1 to

Receivables Sale Agreement

 

(c)            No Termination Event or Potential Termination Event. As of the
date hereof, both before and after giving effect to this Amendment, no
Termination Event or Potential Termination Event shall have occurred and be
continuing (and by its execution hereof, each of Buyer and Originator shall be
deemed to have represented and warranted such).

 

Section 4.      Consents; UCC Authorization.

 

(a)            The Agent and each Purchaser party hereto hereby consent to this
Amendment.

 

(b)            In furtherance of the transactions contemplated by this
Amendment, the Agent, for itself and each other Purchaser, hereby authorizes,
upon the effectiveness of this Amendment, the filing of amendments to the
financing statement filed against Avnet with the Department of State of the
State of New York with original file numbers 127178, 129624, 035098, 035089 and
201808170390411 in substantially the forms attached hereto as Annex B-1, Annex
B-2, Annex B-3, Annex B-4 and Annex B-5.

 

Section 5.      Miscellaneous.

 

(a)            Effect; Ratification. This Amendment is effective solely for the
purposes set forth herein and shall be limited precisely as written, and shall
not be deemed (i) to be a consent to, or an acknowledgment of, any amendment,
waiver or modification of any other term or condition of the Sale Agreement or
of any other instrument or agreement referred to therein or (ii) to prejudice
any right or remedy which Buyer (or any of its assigns) may now have or may have
in the future under or in connection with the Sale Agreement, as amended hereby,
or any other instrument or agreement referred to therein. Each reference in the
Sale Agreement to “this Agreement,” “herein,” “hereof” and words of like import
and each reference in the other Transaction Documents to the Existing Agreement,
to the “Receivables Sale Agreement” or to the “Sale Agreement” shall mean the
Existing Agreement as amended hereby. This Amendment shall be construed in
connection with and as part of the Sale Agreement and all terms, conditions,
representations, warranties, covenants and agreements set forth in the Sale
Agreement and each other instrument or agreement referred to therein, except as
herein amended, are hereby ratified and confirmed and shall remain in full force
and effect.

 

(b)            Transaction Documents. This Amendment is a Transaction Document
executed pursuant to the Existing Agreement and shall be construed, administered
and applied in accordance with the terms and provisions thereof.

 



2

 

 

Amendment No. 1 to

Receivables Sale Agreement

 

(c)            Costs, Fees and Expenses. Without limiting Section 6.2 of the
Sale Agreement, Originator agrees to reimburse Buyer and its assigns upon demand
for all reasonable and documented out-of-pocket costs, fees and expenses in
connection with the preparation, execution and delivery of this Amendment
(including the reasonable fees and expenses of counsels to Buyer and its
assigns).

 

(d)            Counterparts. This Amendment may be executed in any number of
counterparts, each such counterpart constituting an original and all of which
when taken together shall constitute one and the same instrument.

 

(e)            Severability. Any provision contained in this Amendment which is
held to be inoperative, unenforceable or invalid in any jurisdiction shall, as
to that jurisdiction, be inoperative, unenforceable or invalid without affecting
the remaining provisions of this Amendment in that jurisdiction or the
operation, enforceability or validity of such provision in any other
jurisdiction.

 

(f)            GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK EXCLUDING CHOICE-OF-LAW
PRINCIPLES OF THE LAW OF SUCH STATE THAT WOULD REQUIRE THE APPLICATION OF THE
LAWS OF A JURISDICTION OTHER THAN SUCH STATE.

 

(g)            WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL BY
JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS AMENDMENT, ANY DOCUMENT EXECUTED BY
ORIGINATOR PURSUANT TO THIS AMENDMENT OR THE RELATIONSHIP ESTABLISHED HEREUNDER
OR THEREUNDER.

 



3

 

 

Amendment No. 1 to

Receivables Sale Agreement

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their respective duly authorized officers as of the date first
written above.

 

  AVNET RECEIVABLES CORPORATION, as Buyer       By: /s/ Kenneth A. Jacobson



  Name: Kenneth A. Jacobson   Title: President and Treasurer       AVNET, INC.,
as Originator       By: /s/ Joseph Burke



  Name: Joseph Burke   Title: Vice President and Treasurer

 



 

 

 

Amendment No. 1 to

Receivables Sale Agreement

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their respective duly authorized officers as of the date first
written above.

 

  WELLS FARGO BANK, N.A., as a Company and as a Financial Institution       By:
/s/ Jonathan Davis



  Name: Jonathan Davis   Title: Asst Vice President       WELLS FARGO BANK,
N.A., as Agent       By: /s/ Jonathan Davis



  Name: Jonathan Davis   Title: Asst Vice President

 



 

 

 

Amendment No. 1 to

Receivables Sale Agreement

 

  TRUIST BANK, as a Company and as a Financial Institution        By: /s/ Ileana
Chu   Name: Ileana Chu   Title: SVP



 



 

 

 

 

Amendment No. 1 to

Receivables Sale Agreement

 

  PNC BANK, NATIONAL ASSOCIATION, as a   Company and as a Financial Institution
      By: /s/ Michael Brown



  Name: Michael Brown   Title: Senior Vice President

 





 

 

Amendment No. 1 to

Receivables Sale Agreement

 

  LIBERTY STREET FUNDING LLC, as a Company       By: /s/ Jill A. Russo



  Name: Jill A. Russo   Title: Vice President

 

  THE BANK OF NOVA SCOTIA, as a Financial Institution       By: /s/ Doug Noe



  Name: Doug Noe   Title: Managing Director

 





 

 

Amendment No. 1 to

Receivables Sale Agreement

 

  BANK OF AMERICA, N.A., as a Company and as a Financial Institution       By:
/s/ Scott Bell



  Name: Scott Bell   Title: SVP

 





 

 

Amendment No. 1 to

Receivables Sale Agreement

 

 

Annex A

 

Amendments to Receivables Sale Agreement

 

[see attached]

 





 

 

(b)            Any representation, warranty, certification or statement made by
Originator in this Agreement, any other Transaction Document or in any other
document delivered pursuant hereto or thereto shall prove to have been incorrect
when made or deemed made.

 

(c)            Failure of Originator to pay any Indebtedness when due in excess
of $35 million, individually or in the aggregate; or the default by Originator
in the performance of any term, provision or condition contained in any
agreement under which any such Indebtedness was created or is governed, the
effect of which is to cause, or to permit the holder or holders of such
Indebtedness to cause, such Indebtedness to become due prior to its stated
maturity; or any such Indebtedness of Originator shall be declared to be due and
payable or required to be prepaid (other than by a regularly scheduled payment)
prior to the date of maturity thereof.

 

(d)            (i) Originator or any of its Subsidiaries shall generally not pay
its debts as such debts become due or shall admit in writing its inability to
pay its debts generally or shall make a general assignment for the benefit of
creditors; or (ii) any proceeding shall be instituted by or against Originator
or any of its Subsidiaries seeking to adjudicate it bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee or other
similar official for it or any substantial part of its property or
(iii) Originator or any of its Subsidiaries shall take any corporate action to
authorize any of the actions set forth in the foregoing clauses (i) or (ii) of
this subsection (d).

 

(e)            A Change of Control shall occur.

 

(f)            (i) the “Consolidated Interest Coverage Ratio” (as defined in the
Credit Agreement) as of the end of any period of four fiscal quarters of
Originator shall be less than 3.00 to 1.00 or (ii) the “Consolidated Leverage
Ratio” (as defined in the Credit Agreement) at any time during any period set
forth below shall be greater than 4.00 to 1.00.[Reserved].

 

(g)            One or more final judgments for the payment of money in an amount
in excess of $50,000,000, individually or in the aggregate, shall be entered
against Originator on claims not covered by insurance or as to which the
insurance carrier has denied its responsibility, and such judgment shall
continue unsatisfied and in effect for 30 consecutive days without a stay of
execution.

 

5.2            Remedies. Upon the occurrence and during the continuation of a
Termination Event, Buyer (at the direction of the Agent) may take any of the
following actions: (i) declare the Termination Date to have occurred, whereupon
the Termination Date shall forthwith occur, without demand, protest or further
notice of any kind, all of which are hereby expressly waived by Originator;
provided, however, that upon the occurrence of a Termination Event described in
Section 5.1(d), or of an actual or deemed entry of an order for relief with
respect to Originator under the Federal Bankruptcy Code, the Termination Date
shall automatically occur, without demand, protest or any notice of any kind,
all of which are hereby expressly waived by Originator and (ii) to the fullest
extent permitted by applicable law, declare

 





 

 

“Companies” means the entities listed on Schedule A to the Receivables Purchase
Agreement under the heading “Company”, together with any of their respective
successors or assigns.

 

“Contract” means, with respect to any Receivable, any and all instruments,
agreements, invoices or other writings pursuant to which such Receivable arises
or which evidences such Receivable.

 

“Excluded Acquisition” means any direct or indirect acquisition of any business
by Originator consummated on or after January 1, 2010.

 

“Excluded Receivable” means all indebtedness and other obligations owed to
Originator or in which Originator has a security interest or other interest
(including, without limitation, any indebtedness, obligation or interest
constituting an account, chattel paper, instrument or general intangible)
arising in connection with the sale of merchandise or the rendering of services
by Originator and further includes, without limitation, the obligation to pay
any Finance Charges with respect thereto:

 

(i)            the account debtor for which is Intelbras S.A. Industria de
Telecomunicacao Eletronica Brasileira and such indebtedness or other obligation
was originated after December 30, 2016;

 

(ii)            the account debtor for which is 3M Company and such indebtedness
or other obligation was originated after October 31, 2017; or

 

(iii)            the account debtor for which is General Electric Company or any
other direct or indirect subsidiary or affiliate of General Electric Company
(including, without limitation, GE Aviation; GE Healthcare Japan Corporation; GE
Healthcare; GE OEC Medical Systems, Inc.; GE Sensing EMEA Unlimited Company; GE
Healthcare Europe GmbH; GE Medical Systems; Baker Hughes Company; GE Consumer &
Industrial; GE MDS LLC; Reuter Stokes Inc.; GE Hangwei Medical Systems
Company, Ltd.; Bently Nevada, Inc.; Inspection Technologies; GE Healthcare
Bio-Science Corp; General Electric Co; GE Technology Infrastructure; GE
Healthcare Canada; GE Commercial Materials S de RL de CV; GE Global Research; GE
Ultrasound Korea Limited; GE Energy Control Solutions Inc.; General Electric
International, Inc.; and GE Lighting Solutions LLC); or

 

(iiiiv) which both (a) arises in connection with the sale of merchandise or the
rendering of services by the business previously conducted by any businesses
acquired by Originator in an Excluded Acquisition and (b) is not recorded or
maintained in Avnet’s consolidated general ledger accounting records as part of
general ledger category “company code US10” (other than any Receivables
previously coded under “company code US10” that have been coded under any other
category without the Agent’s prior written consent).

 





 